Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of New Examiner
Please note that the correspondence for this application has changed (see Conclusion section at the end).
Election/Restrictions
Applicant’s election of Group I in the reply filed on 08/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
The amended claim set filed 08/12/2022 is acknowledged. Claims 1-2 and 51-73 are currently pending. Of those, no claims are amended, Claims 51-73 are new and no claims are withdrawn. Claims 3-50, drawn to non-elected inventions, are cancelled.
Claims 1-2 and 51-73 will be examined on the merits herein.
Priority
The applicant’s priority claim to provisional application 62/550,408 is acknowledged. The effective filing date for Claims 1-2 and 51-73 is 08/27/2018. The examiner has noted that additional matter is present in the instant application that is not present in the provisional application. The effective filing date may change if future claim amendments are not supported by the previously-filed provisional application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2020, 12/16/2020, 04/22/2021, and 08/12/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. Signed copies of these statements are attached with this action.
In the IDS filed 10/08/2020, the NPL reference Rosenberg et al. 1996, the title and author names were not visible in the attached copy. The examiner has attached another copy of the reference.
Claim Objections
Claims 62, 63, and 66 are objected to because of the following informalities:
Regarding Claims 62 and 63, Claim 62 recites “a helper plasmid” while Claim 63 recites “the helper phage.” The antecedent basis of this limitation in Claim 63 is not indefinite, because the specification teaches that these terms can be used interchangeably [113]. However, for the sake of clarity, the examiner requests that the applicant amend the claims to use only one of these two terms.
Regarding Claim 66, the claim should end in a period rather than a comma.
Appropriate correction is required.
Claim Interpretation
Claim 2 is a product-by-process claim drawn to any botulinum neurotoxin (BoNT) protein made by the method of Claim 1. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.
The final step of Claim 1 requires that the replicated vector encoding the protein have a mutated version of its gene; however, this appears to be the only limitation on the structure of the protein of Claim 2. The examiner notes that due to redundancy in the genetic code, having a mutated gene does not ensure that the protein sequence has been mutated as well. Therefore, the broadest reasonable interpretation of this claim covers all BoNT proteases, both mutated and unmutated.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
As described in the claim interpretation section above, Claim 2 is drawn to any BoNT protease made from a mutated version of its gene, even if the resulting BoNT protease has an unmutated protein sequence. The category of mutations is broad, and includes single amino acid substitutions as demonstrated by the specification. However, it also includes frame-shifts, as well as insertions and deletions at many different scales; for example, the category of insertions includes both adding a single amino acid and creating a fusion protein.
An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. See MPEP 2163.
The specification discloses the sequences of unmutated BoNT proteases, and reduces to practice many versions of BoNT proteases containing single amino acid substitutions (for example, see Tables 1 and 2).
However, the specification does not provide any examples of insertions, deletions, or frame-shift mutations. The specification does not provide guidance on how these types of mutations could be induced, and does not provide guidance on whether and how to alter the method to accommodate these types of mutants. In many cases, these types of mutations seem opposed to the goal of evolving a BoNT protease. Large insertions, large deletions, and frame-shift mutations are likely to change the protein dramatically and may completely eliminate the protein’s ability to perform its function. Further, a search of the art at the time of filing reveals the considerations required for introducing random insertions and deletions of any size without researcher intervention is not routine in the art. Insertions and deletions are commonly introduced manually, and would not be compatible with the random generation of mutations that is described in Claim 1.
In combination their lack means that one skilled in the art at the time of filing would conclude that the inventors lacked possession of any BoNT protease made from a mutated version of its gene. Claim 2 is rejected for failing to demonstrate possession of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. As described in the claim interpretation section above, Claim 2 is drawn to any BoNT protease made from a mutated version of its gene, even if the resulting BoNT protease has an unmutated protein sequence. The unmodified BoNT protein recited by Claim 2 is clearly a natural product. Claim 2 is also drawn to BoNT proteins whose sequences have been modified, but which do not have markedly different characteristics. See also MPEP 2106.04(c). It is well known that not every possible mutation will generate a protein with markedly different characteristics. The mutations described in Claim 1(b) are not limited in any manner, and therefore would include conservative substitutions of similar amino acids that are located far from the active site; these mutations would not be expected to affect folding, binding affinity, or any other function of the protein.
This judicial exception is not integrated into a practical application because no practical application is recited; the claim is drawn to the protein alone. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited; the claim is drawn to the protein alone.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 51-69, and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (hereafter Liu; WO-2016077052-A2; IDS filed 10/08/2020). This reference was published 05/19/2016, which was more than 12 months before the claims’ effective filing date (08/25/2017).
Regarding Claim 1, Liu teaches a method for evolution of a protease, as follows:
[0080] … In some embodiments, a method of evolution of a protease is provided that comprises (a) contacting a population of host cells with a population of vectors comprising a gene encoding a protease. The vectors are typically deficient in at least one gene required for the transfer of the phage vector from one cell to another, e.g., a gene required for the generation of infectious phage particles. In some embodiments of the provided methods, (1) the host cells are amenable to transfer of the vector; (2) the vector allows for expression of the protease in the host cell, can be replicated by the host cell, and the replicated vector can transfer into a second host cell; and (3) the host cell expresses a gene product encoded by the at least one gene for the generation of infectious phage particles (a) in response to the activity of the protease, and the level of gene product expression depends on the activity of the protease. The methods of protease evolution provided herein typically comprise (b) incubating the population of host cells under conditions allowing for mutation of the gene encoding the protease, and the transfer of the vector comprising the gene encoding the protease of interest from host cell to host cell. The host cells are removed from the host cell population at a certain rate… The population of host cells is replenished with fresh host cells that do not harbor the vector… The methods of protease evolution provided herein typically also comprise (c) isolating a replicated vector from the host cell population in (b), wherein the replicated vector comprises a mutated version of the gene encoding the protease.

Liu also teaches that Botulinum toxin A and Botulinum toxin B are exemplary therapeutic proteases that can be evolved via their method [0100].
Regarding Claim 51, Liu teaches “fusion proteins compris[ing] a transcriptional activator in an inactive form, for example, fused to an inhibitor of the transcriptional activator via a linker comprising a protease cleavage site. In some embodiments, proteolytic cleavage of the linker results in release of the inhibitor from the transcriptional activator and thus for a release of the inhibition of the activator.” [0016]
Regarding Claims 52-55, Liu teaches that “at least one gene for the generation of infectious phage particles is expressed in the host cells under the control of a promoter activated by the transcriptional activator” [0095]. In one specific embodiment, “T7 [RNA polymerase] is fused to the natural inhibitor T7 lysozyme through a linker containing a protease target substrate sequence” [0021].
Regarding Claims 56-59, Liu teaches the phage vectors may be filamentous M13 phages and the host cells may be the bacteria E. coli [0134].
Regarding Claim 60, Liu teaches the E. coli may have the genotype F'proA+B+ Δ(lacIZY) zzf::Tn10(TetR)/ endA1 recA1 galE15 galK16 nupG rpsL ΔlacIZYA araD139 Δ(ara,leu)7697 mcrA Δ(mrr-hsdRMS-mcrBC) proBA::pir116 λ- [0157].
Regarding Claims 61-63, Liu teaches that “In some embodiments, the host cells comprise the accessory plasmid encoding the at least one gene for the generation of infectious phage particles, e.g., of the M13 phage, encoding the protease to be evolved and a helper phage, and together, the helper phage and the accessory plasmid comprise all genes required for the generation of infectious phage particles” [0123].
Regarding Claim 64, Liu teaches “mutagenesis plasmids that enhance the mutagenesis rate in the host cells during a PACE experiment” [0017].
 Regarding Claim 65, Liu teaches that “In some such embodiments, the gene required for the production of infectious viral particles is the M13 gene III (gIII) encoding the M13 protein III (pIII)” [0134].
Regarding Claims 66-69, Liu teaches that “the host cells comprise an expression construct encoding a dominant-negative form of the at least one gene for the generation of infectious phage particles, e.g., a dominant-negative form of the pIII protein (pIII-neg), under the control of an inducible promoter that is activated by a transcriptional activator other than the transcriptional activator driving the positive selection system” [0130]. This “counter-selection against activity on non-target substrates is achieved by linking undesired evolved protease activities to the inhibition of phage propagation” [0128].
Regarding Claim 73, Liu teaches that their method involves multiple rounds of steps (a)-(c) that can be performed without investigator intervention [0046]. Alternately, Liu teaches this method can be repeated multiple times, where the results of the first PACE experiment is used to select the best candidate for the next experiment [0165].
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikorra et al. (hereafter Sikorra; 2016; PTO-892).
Sikorra teaches mutagenesis of BoNT serotype A (BoNT/A) and testing the mutants to determine their binding affinity for the new target SNAP-23 and the original target SNAP-25 (Abstract, Table 2 on pg. 379). As described in the Claim Interpretation section above, Claim 2 is drawn to any BoNT protease made from a mutated version of its gene. Sikorra teaches three such mutated BoNT proteases (Table 2 on pg. 379). These proteases are made by a different process than the claim, but the different processes do not impart any structural differences to the claimed mutant proteins. The mutant BoNT protein of Claim 2 is anticipated by the mutant BoNT protein of Sikorra. See also MPEP 2113.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 51-71, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (hereafter Liu; WO-2016077052-A2; IDS filed 10/08/2020) in view of Sikorra et al. (hereafter Sikorra; 2016; PTO-892).
The teachings of Liu are laid out above. Claims 1, 51-69, and 73 are unpatentable over Liu, either alone or in combination with Sikorra.  Of note, Liu teaches a method of modifying a protease to alter its binding specificity [0080], and teaches that BoNT/A is an exceptional protease that can be used in their method [0100].
Liu does not teach a protease cleavage site for BoNT/A, let alone one that is greater than or equal to 7 or 20 amino acids, as required by Claims 70-71.
Sikorra also teaches a method of modifying BoNT/A proteases to alter its binding specificity (Abstract). Specifically, Sikorra teaches the binding regions for BoNT/A’s native target, SNAP-25, and for the desired new target, SNAP-23 (Figure 2 on pg. 375). The displayed sites are approximately 50 amino acids long.
It would have been obvious for one skilled in the art at the time of filing to improve the Liu method of modifying a BoNT protease by using the natural (SNAP25) and novel (SNAP-23)  protease cleavage sites taught by Sikorra. One skilled in the art would understand that implementing the Liu method to modify BoNT/A would require knowing and using a protease cleavage site that is related to BoNT/A, rather than a protease cleavage site related to the proteases used in the Liu examples. It would have been obvious for them to look to the art to identify the sequence of the known BoNT/A cleavage site. One skilled in the art would have been motivated to look to Sikorra specifically because Sikorra uses an alternate method to solve the same problem as Liu. Further, Sikorra teaches a novel protease cleavage site that is very similar to the natural protease cleavage site (Figure 2 on pg. 375) and teaches that the BoNT/A specificity can be retargeted to this site with a few point mutations (Table 2 on pg. 379). One skilled in the art at the time of filing would recognize the novel protease sequence taught by Sikorra would be ideal for an early experiment testing the Liu method because Liu’s evolution-based method generates point mutations such as those identified by Sikorra, so the results can be compared to Sikorra’s published results.
This modification can be performed with a reasonable expectation of success. Liu teaches the use of protease cleavage sites longer than 7 amino acids, though shorter than the BoNT/A cleavage site (see the 11 amino acid long HCV protease cleavage site in the annotated version of Liu’s Figure 1 below).
    PNG
    media_image1.png
    219
    865
    media_image1.png
    Greyscale

Annotated Figure 1 of Liu. Highlighted region indicates the target protease substrate region.
Additionally, Liu teaches that the linker regions on one or both sides of the protease cleavage site may be flexible linkers that are at least 20 small residues long [0173]. Because Liu teaches protease cleavage sites may be longer than 7 amino acids and teaches the use of long, flexible linkers, one skilled in the art would have a reasonable expectation of success when modifying the fusion protein of Claim 51 to contain a longer protease cleavage site.
Allowable Subject Matter
Claim 72 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sikorra et al. (2006; PTO-892) teaches a region of TI-VAMP that renders it resistant to cleavage by BoNT/B (Abstract, Figure 1 on pg. 576). The instant SEQ ID NO: 313 recites this region (see the highlighted region of the sequence in the image below) but also recites additional flanking sequences (see the non-highlighted region of the sequence in the image below).

    PNG
    media_image2.png
    61
    646
    media_image2.png
    Greyscale

Annotated SEQ ID NO: 313. Highlighted region indicates the region taught by Sikorra et al. (2006).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/               Examiner, Art Unit 1645                                                                                                                                                                                         	
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645